ALL-SOLID-STATE BATTERY WITH IMPROVED HIGH-RATE CHARGING RESISTANCE
DETAILED ACTION

Response to Amendments
Applicant’s amendments and arguments have been entered. A reply to the Applicant’s remarks/arguments is presented after addressing the claims.
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn in view of Applicant’s amendments or/and arguments.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. References cited in the current Office action can be found in a prior Office action. Reference not previously cited can be found per the attached PTO-892 for this Office action.

Status of Claims
Claims 1-2 and 4 are pending, wherein claim 1 is amended. Claims 1-2 and 4 are being examined on the merits in this Office action.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on September 7 and November 8, 2022 October 19, 2020 are being considered by the examiner.

Specification
The amendment to the title of the invention is acknowledged and accepted. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
In claim 2, the recitation “a ratio of … is 80% or less” does not further limit the scope of “… 60% or less” recited in claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Yao et al. (US 20200161628 A1, hereafter Yao) in view of Lee et al. (US 20180287145 A1, hereafter Lee) and Konishiike et al. (US 20070092797 A1, hereafter Konishiike).
Regarding claims 1-2, Yao teaches an all-solid-state battery comprising:
a positive electrode layer (e.g., “cathode”, [0059]), a solid electrolyte layer (e.g., “solid ion conductor” 110 in Fig. 1, [0064]), and a negative electrode layer (e.g., “anode”, [0059]), wherein the solid electrolyte layer separates the positive electrode layer and the negative electrode layer (See at least: [0059]).
Yao further teaches the negative electrode layer includes a first layer (e.g., 330 in Fig. 3) and a second layer (e.g., 332 in Fig. 3) (See also at least: “multiple layers” in [0059];
the second layer is interposed between the solid electrolyte layer (the 310/312, corresponding to 110/112) and the first layer (e.g., Fig. 3);
the first layer contains a first particle group (“a first active material” particles in the first layer, see, e.g., [0091], [0094]);
the second layer contains a second particle group (“a second active material” particles in the second layer, see, e.g., [0091], [0094]); and
the second particle group has a smaller average particle diameter than the first particle group (e.g., [0094]).
Yao teaches that either the first particle group in the first layer or the second particle group in the second layer contains a silicon material, but does not appear to teach both the first particle group and the second particle group contains a silicon material. However, in the same field of endeavor, Lee discloses that a negative electrode contains a first layer and a second layer, each of the first layer and the second layer may be independently a silicon material, and when the silicon material is used, a high-capacity battery may be obtained ([0017], [0020]). As such, it would have been obvious to one of ordinary skill in the art to have used a silicon material in both the first layer and the second layer as, respectively, the first particle group and the second particle group of Yao, as taught by Lee, for the benefit of achieving a high-capacity battery ([0020], Lee).
Yao in view of Lee further discloses that the particle sizes in the first layer and the second layer are adjustable (“different particle sizes”, at least [0059], Yao). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to have readily arrived at the claimed ratios (i.e., 80% or less, or 60% or less) of an average particle diameter of the second particle group to an average particle diameter of the first particle group through routine optimization (MPEP § 2144.05 II).
As to the limitation “the average particle diameter of the first particle group is in a range of from 0.1 µm to 10 µm”, it is submitted that in the absence of evidence to the contrary, the selection of a particle size requires no more than routine investigation by those ordinary skilled in the art. In re Austin, et al., 149 USPQ 685, 688. As an example, in the same field of endeavor, Konishiike discloses a second anode active material layer (corresponding to the first layer as instantly claimed) having a second particle with an average particle diameter ranging from 0.2 µm to 20 µm (e.g., Abstract). Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to have selected a range of from 0.2 µm to 20 µm, as taught by Konishiike, to be the particle size of the first particle group of Yao in view of Lee, since this selection involves merely ordinary skills of one skilled in the art. The instantly claimed range of from 0.1 µm to 20 µm overlaps the range of from 0.1 µm to 20 µm. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claim 4, Yao as modified teaches the all-solid-state battery according to claim 1, and Lee further discloses a first layer has a thickness of 60 µm ([0048]) and a second layer has a thickness of 110 µm ([0051]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to have further incorporated the teachings of Lee into Yao as modified such that the thickness of the first layer and the second layer of Yao as modified are 60 µm (T1 as claimed) and 110 µm (T2 as claimed), respectively, since the change of the thickness of a first layer or a second layer involves merely ordinary capabilities of one skilled in the art. As such, the T2/(T1+T2)=110/(60+110) ≈ 0.65, which is less than 1 as claimed.
As to the claimed (Cp/Cn) ≤ {T2/(T1+T2)}, since the thickness (T1 or T2) is adjustable, as addressed above, one of ordinary skill in the art would have adjusted the thickness to obtain different values of T2/(T1+T2) and arrived at (Cp/Cn) ≤ {T2/(T1+T2)} as claimed, through routine experimentations. Note that Cp and Cn are inherent properties or characteristics of a positive electrode layer or a negative electrode layer. Since Yao in view of Lee teaches the positive electrode layer or the negative electrode layer as claimed, the Cp/Cn is necessarily present even if Yao or Lee does not mention Cp or Cn.

Response to Arguments
Applicant's arguments filed November 8, 2022 have been fully considered but they are not persuasive.
Applicant's arguments are based on the claims as amended. The amended claims have been addressed in the new rejections above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHONGQING WEI/Primary Examiner, Art Unit 1727